significant index no a vest department of the treasury internal_revenue_service washington d c tax exempt and government ee aug elt er ra ts company wl policy qp rider ap rider app rider co rider ' eo rider contract vu430 n dear this letter is in response to your request for rulings regarding the application of the incidental death_benefit rule in situations in which contracts are issued on the lives of participants in retirement plans qualified under sec_401 of the code qualified_plans specifically you have requested rulings that each wl policy with the qp rider and any or all of the other four riders contract that is acquired on the life of a qualified_plan participant qualifies as an ordinary_life_insurance contract within the meaning of revrul_54_51 1954_1_cb_147 death_benefits provided to participants in a qualified_plan through such contracts will be considered incidental within the meaning of sec_1_401-1 of the regulations provided that with respect to each participant less than of the total contributions allocated to the participant are applied to pay premiums on the contract or any other life_insurance_contract insuring the life of the participant included in your submission were ‘policy specification pages for the wl policy for sample participants ages unisex gender basis for face amounts dollar_figure a preferred non-nicotine standard non-nicotine and nicotine underwriting basis accordingly you submitted sets of policy specification pages hereinafter each one of these age gender face_amount underwriting class combinations will be known as a ‘ onamale female and dollar_figure million and dollar_figure and on also included in your submission were tables of current cost of insurance coi charges and tables of current and maximum surrender charges covering all ages and all durations facts the wl policy is a level premium level face_amount whole_life_insurance policy as long as premiums are paid in the amount and at the times specified in the wl policy the scheduled premiums the death_benefit may only differ from the face_amount listed in the policy specification pages under two circumstances decreases in accordance with the decreases in face_amount provision of the policy and increases necessary to ensure that the policy qualifies as a life_insurance_contract for federal tax purposes under sec_7702 of the code in the event of a face_amount decrease the scheduled premium and guaranteed cash values will be reduced in the same proportion that the face_amount is reduced o o l cash values under the wl policy are determined as the greater of the guaranteed cash_value and the account value less any applicable the wl policy states that the cash values provided by surrender charges the wl policy are not less than the minimum values and benefits required by the insurance laws of the state in which the wl policy is issued and delivered the basis for computations for the guaranteed cash_value is interest at an annual rate of x percent and the commissioners standard ordinary mortality_table the account value is generally determined as cumulative premiums received plus interest credits less‘coi charges and less other charges other than coi charges other than coi charges include a percent of premium charge percent of premium charge a monthly per dollar_figure monthly per charge and a monthly administrative charge the monthly administrative charge is dollar_figurey per month the wl policy lists maximum charges the percent of premium charges and maximum monthly per dollar_figure company states that it always charges the maximum percent of premium charge and the maximum monthly per dollar_figure charge of face_amount charge there are no provisions in the wl policy for the payment of premiums other than scheduled premiums with respect to the submitted cells guaranteed cash values atages year olds with the exception of a de minimus number of cells’ exceed fifty percent of the applicable scheduled premium accumulated at a rate of x percent to the comparable age eg a guaranteed cash_value at age __ would be compared to the scheduled premium accumulated to age age _ inthe case of contracts issued to and for example the scheduled premium for a year old male issued a wl policy with a face_amount of dollar_figure on a standard non-nicotine basis is dollar_figurej the guaranteed cash values of such a policy at age sec_55 and sec_65 are dollar_figurek and dollar_figurel respectively percent to age sec_55 and sec_65 are dollar_figurem and dollar_figuren respectively accordingly with respect to this submitted cell the guaranteed cash_value represent sec_66 percent of the accumulated scheduled premium at age and percent of the accumulated scheduled premiums at age the scheduled premiums accumulated at a rate of x the op rider is a generic agreement between the insurer and the qualified_plan fiduciary which owns the policy to which the rider is attached the stated purpose of the qp rider is to help maintain the qualification of any qualified_plan that holds the policy and the qp rider the qp rider generally ' there were z cells in which the ratios of the accumulated premiums to the guaranteed cash values were between and percent it does not appear that any of these z cells will comprise a significant portion of total contract sales precludes any assignment or transfer of policy benefits and in addition specifically precludes policy_loans including automatic premium loans and specifically precludes face_amount reductions while the policy is owned by a qualified_plan fiduciary the ap rider is a generic rider that adds an additional premiums provision to the policy to which it is attached the ap rider generally permits the payment of premiums toward the policy above and beyond any scheduled premiums such premiums have no effect on the guaranteed cash_value of the policy but will serve to increase the account value of the policy the payment of additional premiums under the provisions of the ap rider will not increase the death_benefit of the policy except as necessary to comply with the limits of sec_7702 of the code the app rider is a generic rider that adds an automatic premium payment provision to the policy to which it is attached the app rider provides that in the event a scheduled premium is due and unpaid at the end of the policy grace period the scheduled premium will be paid_by an automatic deduction from the account value of the policy however this deduction will be made only if the account value exceeds the guaranteed cash_value by more than the amount of the scheduled premium’ the co rider is a generic rider that adds a conversion option to the policy to which it is attached the pre-conversion policy the conversion option described in the co rider is not available while the pre-conversion policy is owned by a tax-qualified retirement_plan fiduciary the e o rider is a generic rider that adds an extended insurance option to the policy to which it is attached the e1o rider's benefits are not available while the policy is owned by a tax-qualified retirement_plan fiduciary law sec_401 of the code provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under that section if contributions are made to the trust by such employer or employees or both for the purpose of distributing to such the automatic premium provision provided under the app rider differs substantively from a loan provision including an automatic premium loan provision which are not permitted under the qp rider under the former excess cash_value ie cash_value in excess of the guaranteed cash_value is withdrawn and used to pay a premium once the premium is paid and the excess cash_value is reduced the slate is in effect drawn clean in contrast under a loan provision amounts are borrowed to pay a required premium and interest accrues on the loaned amounts thus should the policy owner fail to repay the loan the policy may lapse even if all future premiums are paid n t employees or their beneficiaries the corpus and income of the fund accumulated by the trust in accordance with such plan sec_1_401-1 of the regulations provides that a pension_plan may provide for the payment of a pension due to a disability and may also provide for the payment of incidental death_benefits through insurance or otherwise revrul_54_51 states that an investment by a profit-sharing_trust in an ordinary_life_insurance contract for each insurable participant under the trust will be considered incidental and subordinate to the primary purpose of a qualified profit-sharing_plan where the aggregate premiums for life_insurance in the case of each participant is less than one-half of the aggregate of the contributions allocated to him at any particular time and the plan shall require the trustee to convert the entire value of the life_insurance_contract at or before retirement to provide periodic_income so that no portion of such value may be used to continue life_insurance beyond retirement revrul_61_164 states that the following interpretation of ‘incidental’ will be applied with respect to qualified_plans providing one or more life or accident_or_health_insurance benefits for participants with funds that have not been accumulated for the period prescribed by the plan for the deferment of distributions if only ordinary_life_insurance contracts are purchased the amount expended for premiums may not exceed the percentage permitted in revrul_54_51 if only accident and or health insurance contracts including hospitalization major medical or similar types of insurance are purchased the amount expended for premiums may not exceed percent of the funds allocated to an employee’s account that have not been accumulated for the period prescribed by the plan for the deferment of distributions if both ordinary life and accident and or health insurance contracts are purchased the amount expended for accident and or health premiums plus one- half of the amount expended for ordinary_life_insurance premiums may not in the aggregate exceed percent of the funds allocated to an employee's account that have not been accumulated for the period prescribed by the plan for deferment of distributions at no time may this percentage be exceeded revrul_66_143 states that in essence a 25-percent limitation on pure insurance protection is applicable under a profit-sharing_plan or a pension_plan of the money purchase type since the 50-percent limitation on amounts credited to a participant’s account which may be expended for premiums on ordinary_life_insurance contracts under such plans takes into account the fact as stated in revrul_61_164 that only approximately one-half of the premiums_paid for such contract are for pure insurance protection the remainder being applied to the building up of a reserve analysis the wl policy is similar to an ordinary whole_life_insurance policy’ in that it provides death_benefit coverage for life in a stipulated level amount as long as scheduled level premiums are paid as they fall due it differs from an ordinary whole life policy in that cash values will exceed the guaranteed cash_value whenever the account value less the surrender charges is greater than the guaranteed cash_value thus at all times cash values under the wl policy will equal or exceed the minimum cash values under an ordinary whole_life_insurance policy moreover as guaranteed cash values under the wl generally exceed percent of the accumulated scheduled premiums it is clear for the block of business as a whole that less than percent of the scheduled premiums will be used for pure insurance protection accordingly the wl policy when looked at without the addition of any riders may be treated as an ordinary_life_insurance contract for purposes of applying the rules set forth in revrul_54_51 1954_1_cb_147 in particular while the policy is owned by a qualified_plan the addition of the qualified_plan rider and any or all of the other four riders to the wl policy does not alter this analysis this is so because the addition of the qualified_plan rider and any of these riders either individually or in combination can not result in an increase in pure insurance protection beyond that found in a comparable ordinary whole_life_insurance policy fiduciary not one of the other four riders allow for or permits any reduction in the guaranteed cash_value or any increase in the face_amount of the wl policy except as necessary to comply with the limits of sec_7702 of the code note that any increase in the face_amount of the wl policy required in order to maintain compliance with sec_7702 can only occur in a situation in which the amount of pure insurance protection is so small that if not for the increase the policy would be deemed not to be life_insurance for purposes of title_26 and subsequent to the increase the amount of pure insurance protection is at the minimum amount permissible under sec_7702 of the code conclusion each contract acquired on the life of a participant in a qualified_plan will be treated as an ordinary_life_insurance contract for purposes of applying the rules set forth in revrul_54_51 1954_1_cb_147 death_benefits provided to qualified_plan participants through such contracts will be considered incidental within the meaning of sec_1_401-1 of the regulations provided that with respect to the term ordinary_life_insurance is used herein to describe policies that provide life_insurance for the whole of life with premiums that are payable for the whole of life under such policies cash values are guaranteed and determined in accordance with state non-forfeiture laws and generally listed in the policy ay - each participant in the qualified_plan less than of the total contributions allocated to the participant are applied to pay premiums on the contract or any other life_insurance_contract insuring the life of the participant if you have any questions on this ruling letter please contact sincerely a i sa david m ziegler manager employee_plans actuarial group
